UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7106



JASON SOTIRIS KARAVIAS, II,

                                              Plaintiff - Appellant,

          versus

RONALD ANGELONE, Director; ROBIN HULBERT,
Ph.D.; WAYNE KINCAID; DAVE L. GRAHAM; RONDA
YATES; PSYCHOLOGIST WILLIAMS; SAMUEL L. BATTS;
JAMES E. SMITH; JAMES E. BRIGGS; E. C. MORRIS,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-95-10)


Submitted:   January 11, 1996             Decided:   January 23, 1996

Before RUSSELL, HALL, and WILKINSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jason Sotiris Karavias, II, Appellant Pro Se. Mary Elizabeth Shea,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
John Britton Russell, SANDS, ANDERSON, MARKS & MILLER, Richmond,
Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Karavias v. Angelone, No. CA-95-10 (E.D. Va. July 17, 1995).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2